ORDER
PER CURIAM
R.N. (‘Wife”) appeals the trial court’s denial of her motion to renew the one-year *618full order of protection under the Adult Abuse Act that the trial court entered against her husband, A.J. (“Husband”), in September 2014. Wife contends the trial court erred in finding that she failed to meet her burden of proving that the expiration of the full order of protection would place her in an immediate and present danger of abuse. We disagree and affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).